DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is given to the priority date of 12/04/2017 based on provisional application 62/594,074 as filed with the United States Patent and Trademark Office.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, independent claim 17 is directed to a method.  Therefore, these claims fall within the four statutory categories of invention.
Claim 17 recites a method for conducting general business interactions of business relations and legal obligations through inventory management and source tracing of food items.  Specifically, the claims recite:
A method, comprising: 
detecting, by a wireless electronic device, a worker barcode badge, wherein the wireless electronic device includes a fastener to removably secure the wireless electronic device to a person or object; 
storing, in a local memory of the wireless electronic device, a worker barcode badge scan value associated with the worker barcode badge; 
detecting, by the wireless electronic device, a tray barcode label for a produce tray; storing, in the local memory of the wireless electronic device, a tray barcode label scan value; 
automatically detecting, by the wireless electronic device, a first clamshell barcode label for first produce direct-to-consumer packaging;  -40-Docket No. 0080-1172 
determining, by the wireless electronic device, a location of the wireless electronic device and a scan time of detecting the first clamshell barcode label; 
generating, by the wireless electronic device, a scan record, the scan record including a first clamshell barcode label value from the first clamshell barcode label associated with the tray barcode label scan value, the worker barcode badge scan value, the scan time, and the location; 
storing, in the local memory of the wireless electronic device, the scan record; 
detecting, by the wireless electronic device, a personal area network connection with a client application; and 
automatically transmitting, by the wireless electronic device, the scan record in response to detecting the personal area network connection.
These method claims are grouped within the "certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (October, 2019)) because the claims involve a series of steps for business relations and legal obligations through inventory management and source tracing of food items which is a process that is encompassed by the abstract idea of commercial interactions. Accordingly, the claims recite an abstract idea (See pages 7,10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (October, 2019)).
wireless electronic device merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Specifically, the wireless electronic device performs the steps or functions of business relations and legal obligations through inventory management and source tracing of food items.  The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, nor to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the wireless electronic device to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of commercial interactions through business relations and legal obligations through inventory management and source tracing of food items.  As discussed above, taking the claim elements separately, the wireless electronic device performs the steps or functions of business relations and legal obligations through inventory management and source tracing of food items. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of commercial interactions through business relations and legal obligations through inventory management and source tracing of food items. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(l)(A)(f) & (h)). Therefore, the claims are not patent eligible.
Dependent claims 18-20 further describe the abstract idea of commercial interactions through business relations and legal obligations through inventory management and source tracing of food items. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.




  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lesik et al. (US Patent Application Publication 2018/0165771 A1), hereinafter known as Lesik, as applied to claim 1, in view of Crivelli (Blogpost: The Produce Nerd: How Strawberries are Harvested, https://www.theproducenerd.com/2017/05/strawberry-harvest/, May 2017).
Regarding Claim 1, Lesik teaches:
A wireless electronic device, comprising (See Lesik paragraph [0073] - describes a wireless produce supply chain management [PSCM] field device that is part of a produce monitoring and tracking system): 
an auto-sensing barcode scanner configured to detect worker barcode badges, detect detect direct-to-consumer packaging that is stored in the (See Lesik paragraphs [0064-0065] - describes identifying a worker based on a scan of the barcode on the ID card of said worker, [0167] - describes a toolset that is part of the PSCM field device that includes a camera that can be initiated automatically to capture a field worker placing produce into a harvesting container, [0177] - describes the system comprising consumer-sized containers, [0193] - describes scanning an identifying barcode of a produce harvesting container and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein );  
a location determining unit (See Lesik paragraph [0193] - describes determining a worker’s location through GPS); 
 a local memory unit configured to store a most-recent scanned worker badge value and a most-recent scanned  (See Lesik paragraphs [0086-0089] - describes data storage as offsite, local to the farm employing a worker or localized as worn on said worker and [0193-0204] - describes identifying a produce harvesting container and a worker at a given produce harvesting location, wherein said identification includes date and time for said location and container.  Further, the system repeats this process for every container and location and in real-time, thereby making each identification the most recent);
a record generator configured to generate scan records when the auto-sensing barcode scanner detects one of the the most-recent scanned associated with the , the most-recent scanned worker barcode badge value, a (See Lesik paragraph [0193-0204] - describes recording the identification of a worker and the harvesting container used, time of use, location of use and that said recordings are done in real time), 
wherein the local memory is further configured to store the scan records (See Lesik paragraphs [0086-0089] - describes data storage as offsite, local to the farm employing a worker or localized as worn on said worker); 
a wireless client application interface to automatically upload the scan records when the wireless electronic device detects a network connection with a client application (See Lesik paragraphs [0177-0179] - describes uploading of the scanned field information to , [0158] - describes using Bluetooth radio for communications between the user devices and a server, wherein Bluetooth is known to initiate automatically when a signal is strong enough and [0235] - describes a web interface for field information access); and 
a fastener to removably secure the wireless electronic device to a person or object (See Lesik Figure 1B: 106 - PSCM field device attached to user’s belt and 108 - PSCM toolset clipped to user’s shirt).
Lesik does not explicitly teach:
tray, trays or clamshell.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes and Page 4 - Bottom Picture - shows the boxes are tray shaped).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting containers for the type of produce being harvested in a system that monitors and tracks produce harvesting, thereby increasing accuracy and efficiency of said system as well as increasing the quality of said produce when it reaches the end of the supply chain by minimizing the risk of damage by mishandling of said produce.
Regarding Claim 2, modified Lesik teaches:
The wireless electronic device of claim 1, further comprising a weather sensor to detect weather conditions in a vicinity of the wireless electronic device, and wherein the scan records further include weather conditions at the (See Lesik paragraphs [0259-0260] - describes the PSCM field device sensing and recording at least weather conditions at the time of harvest, which is disclosed to be the same time that the PSCM device scans a harvesting container barcode label).


Lesik does not explicitly teach:
clamshell.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting containers for the type of produce being harvested in a system that monitors and tracks produce harvesting, thereby increasing accuracy and efficiency of said system as well as increasing the quality of said produce when it reaches the end of the supply chain by minimizing the risk of damage by mishandling of said produce.
Regarding Claim 3, modified Lesik teaches:
The wireless electronic device of claim 2, wherein the weather sensor includes at least one of a temperature sensor or a humidity sensor (See Lesik paragraphs [0259-0260] - describes the PSCM field device sensing and recording at least weather conditions at the time of harvest, which include temperature and humidity).
Regarding Claim 4, modified Lesik teaches:
The wireless electronic device of claim 1, further comprising a camera, wherein the scan records further include an image of produce in the direct-to-consumer packaging to which the (See Lesik paragraphs [0167] - describes the PSCM toolset comprising a camera that captures images of produce harvested in a container with a unique identifier on said container, [0177] - describes the system comprising consumer-sized containers and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging).


Lesik does not explicitly teach:
clamshell.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting containers for the type of produce being harvested in a system that monitors and tracks produce harvesting, thereby increasing accuracy and efficiency of said system as well as increasing the quality of said produce when it reaches the end of the supply chain by minimizing the risk of damage by mishandling of said produce.
Regarding Claim 6, modified Lesik teaches:
The wireless electronic device of claim 1, wherein detecting the network connection with the client application includes detecting a personal area network connection (See Lesik paragraph [0073-0074] - describes a wireless produce supply chain management [PSCM] field device with components communicatively coupled over a personal area network, such as Bluetooth).
Regarding Claim 8, modified Lesik teaches:
The wireless electronic device of claim 1, further comprising: 
a microphone to receive audible commands; and 
an audio processor to convert the audible commands to text (See Lesik paragraph [0084] - describes a worker giving voice commands to a wireless electronic device and said device containing a processor to convert said voice commands into text, which is then transferred to database remote from said worker).
Regarding Claim 9, modified Lesik teaches:
The wireless electronic device of claim 8, wherein the audio processor further stores an audio recording of the audible command (See Lesik paragraph [0105-0106] - describes ).
Regarding Claim 10, Lesik teaches:
A system, comprising 
a wireless electronic device including (See Lesik paragraph [0073] - describes a wireless produce supply chain management [PSCM] field device that is part of a produce monitoring and tracking system):  -37-Docket No. 0080-1172 
an auto-sensing barcode scanner configured to detect worker barcode badges, detect detect direct-to-consumer packaging that is stored in the (See Lesik paragraphs [0064-0065] - describes identifying a worker based on a scan of the barcode on the ID card of said worker, [0167] - describes a toolset that is part of the PSCM field device that includes a camera that can be initiated automatically to capture a field worker placing produce into a harvesting container, [0177] - describes the system comprising consumer-sized containers, [0193] - describes scanning an identifying barcode of a produce harvesting container and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging), 
a location determining unit (See Lesik paragraph [0193] - describes determining a worker’s location through GPS), 
a local memory unit configured to store a most-recent scanned worker badge value and a most-recent scanned  (See Lesik paragraphs [0086-0089] - describes data storage as offsite, local to the farm employing a worker or localized as worn on said worker and [0193-0204] - describes identifying a produce harvesting container and a worker at a given produce harvesting location, wherein said identification includes date ),
a record generator configured to generate scan records when the auto-sensing barcode scanner detect one of the the most-recent scanned associated with the , the most-recent scanned worker barcode badge value, a (See Lesik paragraph [0193-0204] - describes recording the identification of a worker and the harvesting container used, time of use, location of use and that said recordings are done in real time), 
wherein the local memory is further configured to store the scan records (See Lesik paragraphs [0086-0089] - describes data storage as offsite, local to the farm employing a worker or localized as worn on said), 
a wireless client application interface to transmit the scan records (See Lesik paragraphs [0177-0179] - describes uploading of the scanned field information to a central data server, [0158] - describes using Bluetooth radio for communications between the user devices and a server, wherein Bluetooth is known to initiate automatically when a signal is strong enough and [0235] - describes a web interface for field information access), and 
a fastener to removably secure the wireless electronic device to a person or object (See Lesik Figure 1B: 106 - PSCM field device attached to user’s belt and 108 - PSCM toolset clipped to user’s shirt); 
a mobile computing device including: 
a first memory to store instructions and a client application, and a first processor to execute the instructions in the first memory to: 
automatically detect a network connection with the wireless electronic device, 
receive, after the detecting, the scan records transmitted from the wireless electronic device, 
store, in the first memory, the scan records, and 
forward, to a network device, the scan records; and 
the network device including: a second memory to store second instructions, and 
a second processor to execute the instructions in the second memory to:  -38-Docket No. 0080-1172 
store 
store 
associate the scan records with the 
receive an inquiry regarding one of the barcode labels on one of the produce direct-to-consumer packaging, and 
retrieve, in response to the inquiry, information about the one of the produce direct-to-consumer packaging based on the scan records from the wireless electronic device (See Lesik paragraphs [0127-0128] - describes the system operating on instructions stored in memory, [0177] - describes the system comprising consumer-sized containers, [0193-0221] - describes recording, on a memory local to a PSCM device, the identification of a worker and the harvesting container used, time of use, location of use and that said recordings are done in real time, said recordings are transmitted to a server database when said worker is within range of WiFi access points, wherein, said database can be accessed to trace an individual piece of produce, or a batch, based at least on the harvesting container [clamshell], packing container [tray] and shipping container [pallet] and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging).
Lesik does not explicitly teach:
tray, trays, clamshell, clamshells or pallet.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes, Page 4 - Bottom Picture - shows the boxes are tray shaped and Page 5 - shows clamshells of strawberries set in tray-like boxes and stacked on pallets).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting, packing and shipping containers for the type of produce being harvested in a system that monitors and tracks produce harvesting, thereby increasing accuracy and efficiency of said system as well as increasing the quality of said produce when it reaches the end of the supply chain by minimizing the risk of damage by mishandling of said produce.
Regarding Claim 11, modified Lesik teaches:
The system of claim 10, wherein the second processor further executes instructions in the second memory to: 
store geo-fencing information regarding locations of produce varieties and associate the location information in the scan records with the produce varieties based on the geo-fencing information (See Lesik paragraph [0273] - describes an automated system with network nodes in a field to transmit the types of crops within a designated region or field based on region perimeters, corner points or other harvest area delineations).
Regarding Claim 12, modified Lesik teaches:
The system of claim 10, wherein the wireless electronic device further includes a weather sensor to detect weather conditions in a vicinity of the wireless electronic device, and wherein the scan records further include weather conditions at the (See Lesik paragraphs [0259-0260] - describes the PSCM field device sensing and recording at least weather conditions at the time of harvest, ).
Lesik does not explicitly teach:
clamshell.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting containers for the type of produce being harvested in a system that monitors and tracks produce harvesting, thereby increasing accuracy and efficiency of said system as well as increasing the quality of said produce when it reaches the end of the supply chain by minimizing the risk of damage by mishandling of said produce.
Regarding Claim 13, modified Lesik teaches:
The system of claim 10, wherein the wireless electronic device further includes a camera, and wherein the scan records further include an image of produce in the produce direct-to-consumer packaging to which the (See Lesik paragraphs [0167] - describes the PSCM toolset comprising a camera that captures images of produce harvested in a container with a unique identifier on said container, [0177] - describes the system comprising consumer-sized containers and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging).
Lesik does not explicitly teach:
clamshell.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting containers for the type of 
Regarding Claim 14, modified Lesik teaches:
The system of claim 10, wherein the wireless client application interface of the wireless electronic device detects a personal area network connection (See Lesik paragraph [0073-0074] - describes a wireless produce supply chain management [PSCM] field device with components communicatively coupled over a personal area network, such as Bluetooth).
Regarding Claim 16, modified Lesik teaches:
The system of claim 10, wherein the wireless electronic device further includes a microphone to receive audible commands and an audio processor to convert the audible commands to text data (See Lesik paragraph [0084] - describes a worker giving voice commands to a wireless electronic device and said device containing a processor to convert said voice commands into text, which is then transferred to database remote from said worker).
Regarding Claim 17, Lesik teaches:
A method, comprising: 
detecting, by a wireless electronic device (See Lesik paragraph [0073] - describes a wireless produce supply chain management [PSCM] field device that is part of a produce monitoring and tracking system), a worker barcode badge, wherein the wireless electronic device includes a fastener to removably secure the wireless electronic device to a person or object (See Lesik Figure 1B: 106 - PSCM field device attached to user’s belt and 108 - PSCM toolset clipped to user’s shirt); 
storing, in a local memory of the wireless electronic device, a worker barcode badge scan value associated with the worker barcode badge; 
detecting, by the wireless electronic device, a 
automatically detecting, by the wireless electronic device, a first direct-to-consumer packaging;  -40-Docket No. 0080-1172 
determining, by the wireless electronic device, a location of the wireless electronic device and a scan time of detecting the first 
generating, by the wireless electronic device, a scan record, the scan record including a first associated with the 
storing, in the local memory of the wireless electronic device, the scan record (See Lesik paragraphs [0064-0065] - describes identifying a worker based on a scan of the barcode on the ID card of said worker, [0167] - describes a toolset that is part of the PSCM field device that includes a camera that can be initiated automatically to capture a field worker placing produce into a harvesting container, [0177] - describes the system comprising consumer-sized containers, [0193] - describes scanning an identifying barcode of a produce harvesting container and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging); 
detecting, by the wireless electronic device, a personal area network connection with a client application (See Lesik paragraph [0073-0074] - describes a wireless produce ); and 
automatically transmitting, by the wireless electronic device, the scan record in response to detecting the personal area network connection (See Lesik paragraphs [0193-0221] - describes recording, on a memory local to a PSCM device, the identification of a worker and the harvesting container used, time of use, location of use and that said recordings are done in real time, said recordings are transmitted to a server database when said worker is within range of Wi-Fi access points [0135], wherein, said database can be accessed to trace an individual piece of produce, or a batch, based at least on the harvesting container [clamshell], packing container [tray] and shipping container [pallet] and [0127-0128] - describes the system operating on instructions stored in memory).
Lesik does not explicitly teach:
tray or clamshell.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes and Page 4 - Bottom Picture - shows the boxes are tray shaped).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting containers for the type of produce being harvested in a system that monitors and tracks produce harvesting, thereby increasing accuracy and efficiency of said system as well as increasing the quality of said produce when it reaches the end of the supply chain by minimizing the risk of damage by mishandling of said produce.
Regarding Claim 18, modified Lesik teaches:
The method of claim 17, further comprising: 
automatically detecting, by the wireless electronic device, a second direct-to-consumer packaging; 
determining, by the wireless electronic device, another location of the wireless electronic device and another scan time of detecting the second 
storing, in the local memory of the wireless electronic device, the other scan record; and automatically uploading, by the wireless electronic device, the other scan record when the wireless electronic device detects the personal area network connection (See Lesik paragraphs  [0127-0128] - describes the system operating on instructions stored in memory, [0177] - describes the system comprising consumer-sized containers, [0193-0221] - describes recording, on a memory local to a PSCM device, the identification of a worker and the harvesting container used, time of use, location of use and that said recordings are done in real time, said recordings are transmitted to a server database when said worker is within range of Wi-Fi access points, wherein, said database can be accessed to trace an individual piece of produce, or a batch, based at least on the harvesting container [clamshell], packing container [tray] and shipping container [pallet] and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging).
Lesik does not explicitly teach:
tray or clamshell.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes and Page 4 - Bottom Picture - shows the boxes are tray shaped).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting containers for the type of 
Regarding Claim 19, modified Lesik teaches:
The method of claim 17, further comprising: 
storing, by the client application, the scan record with other scan records from other wireless electronic devices; and 
sending, by the client application, the scan record and the other scan records to a network device (See Lesik paragraphs [0127-0128] - describes the system operating on instructions stored in memory and [0193-0221] - describes recording, on a memory local to a PSCM device, the identification of a worker and the harvesting container used, time of use, location of use and that said recordings are done in real time, said recordings are transmitted to a server database when said worker is within range of Wi-Fi access points, wherein, said database can be accessed to trace an individual piece of produce, or a batch, based at least on the harvesting container [clamshell], packing container [tray] and shipping container [pallet]).
Regarding Claim 20, modified Lesik teaches:
The method of claim 17, further comprising: 
storing, by a network device, 
storing, by the network device, direct-to-consumer packaging; and 
retrieving, in response to the inquiry, information about the first produce direct-to-consumer packaging based on the scan record (See Lesik paragraphs  [0127-0128] - describes the system operating on instructions stored in memory, [0177] - describes the system comprising consumer-sized containers, [0193-0221] - describes recording, on a memory local to a PSCM device, the identification of a worker and the harvesting container used, time of use, location of use and that said recordings are done in real time, said recordings are transmitted to a server database when said worker is within range of Wi-Fi access points, wherein, said database can be accessed to trace an individual piece of produce, or a batch, based at least on the harvesting container [clamshell], packing container [tray] and shipping container [pallet] and [0300-0301] - describes a process flow of said system that tracks produce from harvest to storage to packaging and finally to a point of sale [consumer], wherein there is no additional packaging step between said point of sale and initial said packaging).
Lesik does not explicitly teach:
tray, clamshell, or pallet.  This is taught by Crivelli (See Page 2 - Strawberry Harvest - describes a process for harvesting strawberries into clamshell containers that are placed into boxes, Page 4 - Bottom Picture - shows the boxes are tray shaped and Page 5 - shows clamshells of strawberries set in tray-like boxes and stacked on pallets).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate appropriate harvesting, packing and shipping containers for the type of produce being harvested in a system that monitors and tracks produce harvesting, thereby increasing accuracy and efficiency of said system as well as increasing the quality of said produce when it reaches the end of the supply chain by minimizing the risk of damage by mishandling of said produce.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lesik et al. (US Patent Application Publication 2018/0165771 A1), hereinafter known as Lesik, as applied to claim 1, in view of Crivelli (Blogpost: The Produce Nerd: How Strawberries are Harvested, https://www.theproducenerd.com/2017/05/strawberry-harvest/, May 2017) and further in view of Schueller et al. (US Patent Application Publication 2015/0278719 A1), hereinafter known as Schueller.
Regarding Claim 5, modified Lesik teaches:
The wireless electronic device of claim 4, 
modified Lesik does not explicitly teach:
wherein the camera includes a hyperspectral camera.  This is taught by Schueller (See paragraphs [0090-0093] - describes a camera system used to monitor crop quality that uses hyperspectral imaging).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate hyperspectral imaging capability in a system that uses cameras to detect produce quality, thereby increasing accuracy and efficiency of said system.
Regarding Claim 15, modified Lesik teaches:
The system of claim 10, wherein the second processor further executes the instructions in the second memory to: 
modified Lesik does not explicitly teach:
associate scan records with a common most-recent worker barcode badge scan value and generate a worker productivity report based on the associated scan records.  This is taught by Schueller (See paragraphs [0077] - describes a camera with an image analyzer to detect and analyze a worker’s hand movement to determine productivity and [0113] - describes another productivity measure for each available worker by recording information about said worker’s actions and sending said information to an external database via wireless connection on a wireless network).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate produce harvest worker productivity in a system that monitors and tracks harvesting of said produce, thereby increasing accuracy and efficiency of said system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lesik et al. (US Patent Application Publication 2018/0165771 A1), hereinafter known as Lesik, as applied to claim 1, in view of Crivelli (Blogpost: The Produce Nerd: How Strawberries are Harvested, https://www.theproducenerd.com/2017/05/strawberry-harvest/, May 2017) and further in view of Digital Photography Review (Product Review: GoPro Fusion 360, https://www.dpreview.com/products/gopro/actioncams/gopro_fusion/overview, April 2017), hereinafter known as DPReview.
Regarding Claim 7, modified Lesik teaches:
The wireless electronic device of claim 1, 
modified Lesik does not explicitly teach:
wherein the wireless electronic device is less than or equal to three inches long and three inches wide.  This is taught by DPReview (See Quick Specs - describes a wireless camera device that is less than or equal to three inches wide and three inches long).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to limit the size of a wearable electronic device that is part of a monitoring system to a dimension that is easily carried by a user, thereby increasing efficiency of said system.

Response to Remarks
Applicant's arguments filed 09/23/2020 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 101:  
In consideration of the amended claims and applicant’s remarks showing the claimed invention in claim 17 as being directed to improvement of the “functioning of a produce tracing system” rather than an abstract idea, the rejection under 35 U.S.C. § 101 is sustained.  Independent claim 17 does not specifically mention any particular structure to facilitate the methods described in an automated manner, therefore, the methods of claim 17 are not significantly more than an abstract idea.  Dependent claims 18-20 also do not show significantly more than an abstract idea as noted above.
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Crivelli, Schueller et al. and Digital Photography Review in the invention of Lesik et al., as a whole.  Applicant asserts that the cited references do not teach the claimed limitations as currently amended because a harvesting container is later dumped for processing.  However, the added citations of Lesik do in fact teach this when incorporated with Crivelli.  Lesik teaches all of the harvesting monitoring and recording measures of the instant application, while Crivelli teaches the well-known practice of harvesting berries into containers that will be transferred directly to a consumer end user.  The combination of which comprise all of the limitations disclosed in the amended claims of the instant application as noted above.  The citation of Lesik et al., Crivelli, Schueller et al., and Digital Photography Review needs to be considered as a whole, not just the sections cited by the examiner.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687